UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):July 16, 2010 HOUSTON AMERICAN ENERGY CORP. (Exact name of registrant as specified in its charter) Delaware 1-32955 76-0675953 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 801 Travis Street, Suite 1425 Houston, Texas 77002 (Address of principal executive offices, including zip code) 713-222-6966 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 3.01. Notice of Delisting or Failure to Satisfy a Continued Listing Rule or Standard; Transfer of Listing. On July 16, 2010, Houston American Energy Corp. (the “Company”) provided written notice to The Nasdaq Stock Market LLC that the Company expects to voluntarily cease trading on the Nasdaq Global Market prior to the opening of trading on July 27, 2010, and intends to transfer its listing to the NYSE Amex LLC (“NYSE Amex”) to commence trading on July 27, 2010. The Company’s common stock has been approved for listing on NYSE Amex, and will continue to trade under the stock symbol “HUSA.” The Company is listing its common stock on NYSE Amex because it believes that doing so will give it added visibility in the financial markets, reduce volatility and increase the liquidity of its common stock, provide it with the advantages of a designated market maker and enhance its investor outreach. A copy of the press release issued by the Company in connection with its move from the Nasdaq Global Market to NYSE Amex is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item 9.01—Financial Statements and Exhibits (d)Exhibits Exhibit Number Description Press Release, dated July 16, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. HOUSTON AMERICAN ENERGY CORP. Dated:July 16, 2010 By: /s/ John F. Terwilliger John F. Terwilliger President and Chief Executive Officer 2
